UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4134
JAMES BARTHOLOMEW BROOKS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
               Henry C. Morgan, Jr., District Judge.
                           (CR-00-103)

                      Submitted: August 24, 2001

                      Decided: September 10, 2001

      Before WIDENER and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Rodolfo Cejas, II, HAMPTON ROADS LEGAL CENTER, P.L.C.,
Norfolk, Virginia, for Appellant. Kenneth E. Melson, United States
Attorney, Ian K. Thornhill, Special Assistant United States Attorney,
Norfolk, Virginia, for Appellee.
2                      UNITED STATES v. BROOKS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Bartholomew Brooks appeals his jury convictions and
resulting six-month sentence for two counts of aiding and abetting the
submission of a fraudulent claim for payment from the Navy and two
counts of aiding and abetting the theft of public money in violation
of 18 U.S.C. §§ 2, 287, 641 (1994). Brooks’ attorney has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), assert-
ing the evidence was insufficient to support his convictions. Though
aware of his opportunity to file a pro se supplemental brief, Brooks
has not done so. Finding no error, we affirm.

    We must sustain a jury verdict if there is substantial evidence, tak-
ing the view most favorable to the government, to support it. Glasser
v. United States, 315 U.S. 60, 80 (1942). We must consider circum-
stantial as well as direct evidence and allow the government the bene-
fit of all reasonable inferences from facts proven to facts sought to be
established. United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.
1982). The credibility of witnesses is within the sole province of the
jury and is generally not susceptible to review on appeal. United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

   The Government presented evidence at trial that two separate false
moving claims were submitted to the Navy in Brooks’ name despite
Brooks’ knowledge that he was not entitled to such funds. Testimony
and other evidence at trial also disclosed Brooks received and cashed
two federal checks after providing his name and social security num-
ber to a third person who informed him he had friends at the Navy’s
Personnel Support Detachment who could help get him some money.
Construing this evidence and all permissible inferences therefrom in
the light most favorable to the Government, we conclude it is suffi-
cient to sustain the jury convictions.
                       UNITED STATES v. BROOKS                        3
   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Brooks’ convictions and sentence. We deny Brooks’ pro se motion
for substitution of counsel. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes such a petition would be frivolous, then
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state a copy thereof was served on the
client. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED